UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6643


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD ADRIAN WHEELER, a/k/a Bay-Bay,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00363-RJC-3; 3:10-cv-00289-
RJC)


Submitted:   October 26, 2012             Decided:   November 7, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Adrian Wheeler, Appellant Pro Se.     C. Nicks Williams,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald      Adrian    Wheeler      seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by      demonstrating        that

reasonable       jurists     would     find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the    prisoner       must

demonstrate      both    that    the    dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Wheeler has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We note that Wheeler’s claim for retroactive application of the

Supreme Court’s opinion in Carachuri-Rosendo v. Holder, 130 S.

Ct. 2577 (2010), and our opinion in United States v. Simmons,

                                          2
649 F.3d 237, 241-45 (4th Cir. 2011) (en banc), fails in light

of our recent opinion in United States v. Powell, 691 F.3d 554

(4th Cir. 2012).        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3